    Case 2:14-cr-00470-DN Document 293 Filed 09/17/20 PageID.3803 Page 1 of 4




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                          NOTICE TO PARTIES

                              Plaintiff,               Case No. 2:14-cr-00470-DN

    v.                                                 District Judge David Nuffer

    PHILLIP KAY LYMAN,

                              Defendant.


           The Court has received and reviewed the materials referred to by the United States in its

Motion to Continue Reply Deadline and Evidentiary Hearing on the United States’ Motion for

Order to Show Cause (“Motion to Continue”). 1 Three of the pages from those materials are

attached to this Notice. They were referenced in the Motion to Continue:

           a. A three-line letter addressed to the Office of the U.S. Attorney
           b. A full one-page letter addressed to David Nuffer
           c. A one page form that appears to be a confirmation of filing of an extension. It is
           attached in redacted form.

There are also:

           a. Two pages of Mr. Lyman’s joint 2018 tax return with a Schedule 1.
           b. Two pages of Mr. Lyman’s joint 2017 tax return.

           The purpose of this notice to make a record of what is in the Court’s possession.

           Signed September 17, 2020.

                                                 BY THE COURT


                                                 ________________________________________
                                                 David Nuffer
                                                 United States District Judge

1
    Docket no. 291, filed Sept. 16, 2020.
Case 2:14-cr-00470-DN Document 293 Filed 09/17/20 PageID.3804 Page 2 of 4
Case 2:14-cr-00470-DN Document 293 Filed 09/17/20 PageID.3805 Page 3 of 4
Case 2:14-cr-00470-DN Document 293 Filed 09/17/20 PageID.3806 Page 4 of 4




                                  Redac
                                  ted
                               Redacted
